DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, filed 12/15/2020, with respect to the rejection(s) of the claims under 35 USC 102(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kubota, see below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 17 and 21-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being rejected by Kubota et al. (US Publication 2003/0069329; hereinafter Kubota).

With regards to claim 17, Kubota discloses a film ([0010]) obtained by contacting a property- sensitive inkjet composition comprising: 
a property-sensitive agent comprising a resin ([0101]) that is soluble in a basic or neutral composition and that is capable of achieving a sharp increase in the viscosity ([0012]) of the composition upon coming into contact with an acid solution (reaction solution; [0179]); 
([0039]); and 
an ink carrier ([0080]), wherein the pH of the composition is neutral ([0080]) or basic, 
with a wetting composition (reaction solution; [0179]) that consists of a wetting carrier and a sufficient amount of an acid ([0185]) to lower the pH of the property-sensitive inkjet composition to an acidic pH when said property-sensitive inkjet composition comes into contact with said wetting composition ([0180]), wherein the final form of the wetting composition is a solution ([0183]).

With regards to claim 21, Kubota discloses the film of claim 17, wherein said acid is a volatile organic acid ([0185]).

With regards to claim 22, Kubota discloses the film of claim 21, wherein said organic acid is selected from the group consisting of a carboxylic acid ([0185]), carbonic acid ([0185]), formic acid ([0185]), acetic acid ([0185]), lactic acid ([0186]), a halogenated derivative of a carboxylic acid ([0186]), and any combination thereof.

With regards to claim 23, Kubota discloses the film of claim 17, wherein said property- sensitive agent is a resin binder ([0102]).

With regards to claim 24, Kubota discloses the film of claim 23, wherein said resin binder is an aqueous emulsion of an alkali-soluble acrylic resin ([0102-0103]).

With regards to claim 25, Kubota discloses an absorptive surface ([0227]) having a film in accordance with claim 17 disposed directly thereon.

With regards to claim 26, Kubota discloses an absorptive surface in accordance with claim 25 wherein said absorptive surface is a textile fabric ([0227]).

With regards to claim 27, Kubota discloses a method of printing on an absorptive surface, comprising: applying a wetting composition (reaction solution) to at least the portions of the surface to be printed ([0026]); and applying a property-sensitive inkjet composition (ink composition) to at least a portion of the surface that has the wetting composition applied thereon ([0027]), said property-sensitive inkjet composition comprising: 
a property-sensitive agent comprising a resin ([0101]) that is soluble in a basic or neutral composition and that is capable of achieving a sharp increase in the viscosity ([0012]) of the composition upon coming into contact with an acid solution (reaction solution; [0179]); 
a dispersed pigment ([0039]); and 
an ink carrier ([0080]), wherein the pH of the composition is neutral ([0080]) or basic, 
wherein said wetting composition (reaction solution; [0179]) consists of a wetting carrier and a sufficient amount of an acid ([0185]) to lower the pH of the property-sensitive inkjet composition to an acidic pH when said property-sensitive inkjet composition comes into contact with said wetting composition ([0180]), wherein the final form of the wetting composition is a solution ([0183]), 
whereby, contact of said property-sensitive agent with said wetting composition on the absorptive surface causes the property-sensitive inkjet composition to precipitate, leading to an increase in the viscosity of the composition ([0016]).

With regards to claim 28, Kubota discloses a method according to claim 27, wherein said absorptive surface is a textile fabric ([0227]).

With regards to claim 29, Kubota discloses the method of claim 27, wherein said acid is a volatile organic acid ([0185]).

With regards to claim 30, Kubota discloses the method of claim 29, wherein said organic acid is selected from the group consisting of a carboxylic acid ([0185]), carbonic acid ([0185]), formic acid ([0185]), acetic acid ([0185]), lactic acid ([0186]), a halogenated derivative of a carboxylic acid ([0186]), and any combination thereof.

With regards to claim 31, Kubota discloses the method of claim 27, wherein said property- sensitive agent is a resin binder ([0102]).

With regards to claim 32, Kubota discloses the method of claim 31, wherein said resin binder is an aqueous emulsion of an alkali-soluble acrylic resin ([0102-0103]).

With regards to claim 33, Kubota discloses a printed absorptive surface ([0016, 0227]) produced by the method of claim 27.

With regards to claim 34, Kubota discloses a printed absorptive surface in accordance with claim 33, wherein said absorptive surface is a textile fabric ([0227]).

With regards to claim 35, Kubota discloses a plurality of inkjet printer cartridges ([0230]), at least one of which containing a property sensitive inkjet composition comprising: 
a property-sensitive agent comprising a resin ([0101]) that is soluble in a basic or neutral composition and that is capable of achieving a sharp increase in the viscosity ([0012]) of the composition upon coming into contact with an acid solution (reaction solution; [0179]); 
a dispersed pigment ([0039]); and 
([0080]), wherein the pH of the composition is neutral ([0080]) or basic, 
and a wetting composition (reaction solution; [0179]) consisting of a wetting carrier and a sufficient amount of an acid ([0185]) to lower the pH of the property-sensitive inkjet composition to an acidic pH when said property-sensitive inkjet composition comes into contact with said wetting composition ([0180]), wherein the final form of the wetting composition is a solution ([0183]).

With regards to claim 36, Kubota discloses the plurality of inkjet cartridges of claim 35, wherein said acid in said wetting composition is a volatile organic acid ([0185]).

With regards to claim 37, Kubota discloses the plurality of inkjet cartridges of claim 36, wherein said organic acid is selected from the group consisting of a carboxylic acid ([0185]), carbonic acid ([0185]), formic acid ([0185]), acetic acid ([0185]), lactic acid ([0186]), a halogenated derivative of a carboxylic acid ([0186]), and any combination thereof.

With regards to claim 38, Kubota discloses the plurality of inkjet cartridges of claim 35, wherein said property-sensitive agent in said property sensitive inkjet composition is a resin binder ([0102]).

With regards to claim 39, Kubota discloses the plurality of inkjet cartridges of claim 38, wherein said resin binder is an aqueous emulsion of an alkali-soluble acrylic resin ([0102-0103]).

With regards to claim 40, Kubota discloses an inkjet printer ([0230]) comprising a supply of wetting composition in fluid connection with a digitally operated print-head or nozzle, and a supply of property-sensitive inkjet compositions in fluid connection with digitally operated print-([0230]), wherein each said property-sensitive inkjet composition comprises: a property-sensitive agent comprising a resin ([0101]) that is soluble in a basic or neutral composition and that is capable of achieving a sharp increase in the viscosity ([0012]) of the composition upon coming into contact with an acid solution (reaction solution; [0179]); 
a dispersed pigment ([0039]); and 
an ink carrier ([0080]), wherein the pH of the composition is neutral ([0080]) or basic, 
wherein said wetting composition (reaction solution; [0179]) consists of a wetting carrier and a sufficient amount of an acid ([0185]) to lower the pH of the property-sensitive inkjet composition to an acidic pH when said property-sensitive inkjet composition comes into contact with said wetting composition ([0180]), wherein the final form of the wetting composition is a solution ([0183]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853